Citation Nr: 0941301	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


REMAND

The Veteran had active service for 7 years, 1 month, and 11 
days, including periods from April 1970 to February 1972 and 
from April 1974 to June 1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO reopened 
the Veteran's previously denied claim for service connection 
for posttraumatic stress disorder (PTSD) and denied the claim 
on the merits.  The RO also denied the Veteran's claim for 
service connection for a cervical spine disability.  In March 
2007, the Board likewise reopened the Veteran's claim for 
service connection for PTSD and remanded both claims for 
further notification, evidentiary development, and 
adjudication.  After partially completing the required 
notification and evidentiary development, the agency of 
original jurisdiction (AOJ) re-adjudicated the claims and 
again denied the claims via the issuance of a supplemental 
statement of the case (SSOC) in May 2009.  (A right shoulder 
disability claim was also remanded by the Board in March 
2007; however, service connection was subsequently granted by 
the Appeals Management Center (AMC).  This issue is therefore 
no longer before the Board.)

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in July 2006.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

A review of the claims file reveals that, despite the Board's 
direction in the March 2007 remand, it does not appear that 
the Veteran has been sent the necessary VCAA notice relating 
specifically to his claim for service connection for PTSD.  
The Board notes in that connection that the RO sent the 
Veteran a letter in May 2002 that generally advised him of 
the evidence and information required to substantiate a claim 
for entitlement to service connection.  On remand, the AMC 
sent the Veteran a VCAA notice letter in March 2007, again 
notifying him of the general requirements for evidence and 
information needed to substantiate a claim of service 
connection.  However, the Veteran has not yet been 
specifically informed of the type of information or evidence 
necessary to substantiate a claim of service connection for 
PTSD, which differs from the usual service connection claim.  
Thus, further action is required to ensure compliance with 
the enhanced duty-to-notify and duty-to-assist provisions of 
the VCAA.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on the appellant, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated that, if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.

Thus, the Board finds action is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim; those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the award).

After providing the required notice, the agency of original 
jurisdiction (AOJ) must again attempt to obtain any pertinent 
outstanding evidence for which the appellant provides 
sufficient information and, if necessary, authorization.  See 
38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board further notes that the record contains a letter 
from the Social Security Administration (SSA), dated in March 
2002, that indicates that the Veteran had been in receipt of 
SSA disability benefits, which were being reinstated by the 
March 2002 letter.  However, the letter does not identify the 
disabilities for which the Veteran was considered disabled 
for SSA purposes, and no medical records substantiating the 
findings are present in the claims file.  As records 
associated with the Veteran's SSA determination could be 
relevant to the claims on appeal, any available medical or 
other records associated with the Veteran's award of SSA 
disability benefits must be obtained and associated with the 
Veteran's claims file.  The Board notes that once VA is put 
on notice that the Veteran has been granted SSA benefits, VA 
has a duty to obtain the records associated with that 
decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires: (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999). 

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

The Veteran's claim was previously characterized as a claim 
of service connection for PTSD.  While the case was in remand 
status, the Court addressed a case involving the scope of 
claims.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
Court held in Clemons that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, the 
Court held that a claim is for a disability that may 
reasonably be encompassed by several factors including:  (1) 
the claimant's description of the claim; (2) the symptoms the 
claimant describes; and (3) the information that the claimant 
submits or that VA obtains in support of the claim.  Id. at 
5.

When the Veteran filed his claim in May 2002, he specifically 
identified PTSD as the claimed disability.  However, 
according to Clemons, the analysis of the scope of the 
Veteran's claim does not end with that statement.  With 
consideration of identified symptoms and information and 
evidence received by VA, the Veteran's claim is not limited 
solely to PTSD.  The Board notes that the Veteran was 
assigned a provisional diagnosis of PTSD at a 1993 VA 
treatment session.  In addition, at a July 2007 VA 
psychiatric examination, the Veteran was diagnosed with 
phobic disorder, depression, and intermittent explosive 
disorder.  In addition, the examiner noted at that time that 
the depression appeared to be related to the Veteran's 
physical disabilities, some of which are service connected. 

In light of the Court's ruling in Clemons, it is not proper 
to adjudicate the varying diagnoses as separate claims; 
rather, one must weigh and assess the nature of the current 
condition the Veteran experiences when determining the 
breadth of the claim before VA.  Clemons, 23 Vet. App. at 6.  
Consequently, a remand of the case is necessary in order for 
the claim for service connection for PTSD to be properly 
adjudicated in light of Clemons.

Given that the Veteran's claim is thus not limited to PTSD, 
the Veteran must also be sent a letter notifying him of the 
information and evidence necessary to substantiate a claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD, to comply with the VCAA.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In addition, the Board notes that it appears that the Veteran 
receives regular treatment at the VA Medical Center (VAMC) in 
New Orleans, Louisiana.  However, the most recent treatment 
reports from that facility date from May 2005.  Thus, on 
remand, the AOJ must seek updated treatment records from the 
New Orleans VAMC.

A directive in the March 2007 remand instructed that medical 
records should be requested from the Veteran's private 
treatment provider, who submitted letters on the Veteran's 
behalf in February 2002 and November 2004 indicating that he 
had provided treatment to the Veteran for his claimed 
cervical spine disability.  The Veteran has also submitted 
report of a magnetic resonance imagery study conducted in 
August 2006 at the Terrebonne General Medical Center.  
Although releases were sent to the Veteran regarding the 
identified physician and the Terrebonne General Medical 
Center in March 2007 (that he apparently did not return), it 
does not appear that an initial request was made to obtain 
any potentially relevant records.  See 38 C.F.R. 
§ 3.159(c)(1).  A Veteran must authorize the release of 
records in a form acceptable to the custodian holding the 
records if necessary.  38 C.F.R. § 3.159(c)(1)(ii).  The 
Board notes, however, that VA is not prohibited from 
requesting records to determine if an authorized release is 
in fact necessary to obtain the records.  Here, the Veteran 
has identified the non-Federal custodians, the approximate 
time periods of treatment, and the general condition for 
which treatment was provided.  See 38 C.F.R. § 
3.159(c)(1)(i).  Therefore, on remand the AOJ must make a 
record request to the Veteran's private treatment provider 
and to the Terrebonne General Medical Center in order to 
comply with the March 2007 remand.  See Stegall, 11 Vet. App. 
at 271.  If any releases are required, the AOJ must seek to 
obtain the required releases from the Veteran. 

Regarding the Veteran's claimed in-service stressors, the 
Board notes that the March 2007 remand also contained an 
instruction for the AOJ to contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly known as 
the United States Armed Services Center for Unit Records 
Research, or CURR) or any other appropriate agency in order 
to independently verify the Veteran's alleged in-service 
stressful experiences in connection with his PTSD claim.  
Credible supporting evidence that a claimed in-service 
stressor occurred is important in light of the specific 
elements necessary to substantiate a service connection claim 
for PTSD compared to other psychiatric disorders.  See 
38 C.F.R. § 3.304(f) (2009).  As noted in the remand, the 
Veteran has identified multiple in-service stressors that 
allegedly occurred during his service in the Republic of 
Vietnam.

The Board acknowledges that prior to the March 2007 remand, 
the RO requested and received from CURR operational reports 
concerning the Veteran's time in the Republic of Vietnam.  On 
remand, however, the AOJ was instructed to seek any other 
relevant records that could substantiate one or more of the 
Veteran's claimed stressors.  In that connection, the Board 
notes particularly that the October 2003 letter accompanying 
CURR's report indicated that morning reports could be 
requested from the National Personnel Records Center (NPRC).  
It does not appear, however, that the AOJ made any request to 
the NPRC, or to any other agency, to provide morning reports 
or other relevant records that could serve to substantiate 
the Veteran's claimed in-service stressors.  The Board thus 
finds that further research must be undertaken regarding the 
Veteran's alleged stressors in order to ensure compliance 
with the Board's instructions in the March 2007 remand.  See 
Stegall, 11 Vet. App. at 271; see also Daye v. Nicholson, 20 
Vet. App. 512, 518 (2006) (noting the importance of securing 
and reviewing a Veteran's unit history for possible 
alternative sources of evidence of combat or stressors).  
Therefore, on remand, the AOJ must request sources of 
evidence other than operational reports, including unit 
histories and morning reports, from NPRC or any other agency 
that may hold records relevant to the Veteran's claimed in-
service stressors.  Furthermore, as instructed in the remand, 
the Veteran must be notified if the search for corroborating 
information leads to negative results. 

The AOJ is reminded that requiring corroboration of every 
detail, including the Veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the Veteran's participation (e.g., not controvert the 
Veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
In Suozzi, the Court held that a radio log showing that the 
Veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
specifically identify the Veteran's participation.  Suozzi, 
10 Vet. App. at 310.  The Court also stressed that the 
evidence favorably corroborated the Veteran's alleged in-
service stressor.  Id. at 311.  Reaffirming its holding in 
Suozzi, the Court stated in Pentecost that, although unit 
records did not specifically identify a Veteran as being 
present during rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred 
objectively corroborated his claim of having experienced 
rocket attacks.  Pentecost, 16 Vet. App. at 128.  In this 
case, the Board further notes that two of the Veteran's 
claimed stressors-his being injured by a falling tree and 
his presence at an incident in which three children were 
killed and a fourth injured-have already been corroborated 
by the evidence of record.

Regarding diagnosis of the Veteran's mental disabilities, the 
Board first acknowledges that the VA examiner in July 2007 
concluded that the Veteran did not have PTSD.  However, as 
noted above, the Veteran has been variously diagnosed by his 
VA and private treatment providers with a host of mental 
disabilities, from PTSD to depression to phobic disorder and 
intermittent explosive disorder.  Thus, under Clemons, supra, 
in order to properly assess the Veteran's claim for an 
acquired psychiatric disability, to include PTSD, on remand 
the AOJ must schedule him for a VA psychiatric examination in 
order to determine the current diagnosis or diagnoses of his 
claimed acquired psychiatric disorder(s).  In addition to 
conducting a psychiatric examination, the designated examiner 
must provide a medical nexus opinion with respect to any 
identified acquired psychiatric disorder.  The opinion must 
address whether the Veteran has an acquired psychiatric 
disorder that is attributable to his active military service, 
or to any service-connected disability.  Such an opinion is 
also important in view of the evidence contained in the 
Veteran's service treatment records, which document that the 
Veteran indicated that he had frequent depression or 
excessive worry on the medical history portion of his June 
1978 separation examination report. 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 are met.  This includes 
requesting that the Veteran provide 
sufficient information, and if 
necessary, authorization to enable the 
AOJ to obtain any additional pertinent 
evidence not currently of record 
pertaining to the claims on appeal.  

In particular, the AOJ must send the 
Veteran a corrective VCAA notice that 
explains what evidence and information 
is required to substantiate a claim of 
service connection for an acquired 
psychiatric disorder, and specifically 
what evidence and information is 
required to substantiate a claim of 
service connection for PTSD.  See 38 
C.F.R. § 3.159 (2009).  The Veteran 
must be specifically told of the 
information or evidence he should 
submit and of the information or 
evidence that VA will obtain with 
respect to his claim of service 
connection for an acquired psychiatric 
disorder, to include PTSD.  The Veteran 
must again be requested to submit 
detailed information regarding his 
claimed in-service stressor(s), 
including the dates, times, and 
locations of the claimed stressors, and 
the parties involved.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2009).

2.  Any medical or other records relied 
upon by SSA in awarding the Veteran 
benefits must be sought.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2009) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received must be associated with the 
claims file.

3.  The AOJ must obtain the Veteran's 
most recent treatment records (since 
May 2005) from the New Orleans VAMC and 
associate them with the claims folder.  
The procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) regarding requesting 
records from Federal facilities must be 
followed.  

4.  The AOJ must request treatment 
records from the Veteran's private 
treatment provider who submitted 
letters in 2002 and 2004 pertaining to 
his treatment of the Veteran, as well 
as from the Terrebonne General Medical 
Center.  The procedures set forth in 
38 C.F.R. § 3.159(c) (2009) regarding 
requesting records must be followed.  
All records and/or responses received 
must be associated with the claims 
file. The AOJ must seek to obtain a 
release from the Veteran as necessary.

5.  Any necessary development to 
independently verify the alleged 
stressful experiences identified by the 
Veteran, to include contacting JSRRC or 
other appropriate agency, must be 
undertaken.  In addition to the 
organizational reports already 
researched, the search should include 
unit and organizational histories, 
daily staff journals, morning reports, 
after action reports, combat or command 
chronologies, and casualty records, as 
appropriate.  Any additional action 
necessary for independent verification 
of the alleged stressor, to include 
follow-up action requested by the 
contacted entity, must be accomplished.  
If the search for corroborating 
information leads to negative results, 
this must be documented in the claims 
file.  Then, the Veteran must be 
notified of this fact, of the efforts 
taken to obtain the information, and of 
any further action to be taken.

6. The Veteran must be scheduled for a 
VA psychiatric examination and advised 
that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).  
The entire claims file, to include a 
complete copy of this remand, must be 
made available to, and reviewed by, the 
designated examiner.  Psychological 
testing must be conducted with a view 
toward determining whether the Veteran 
in fact meets the criteria for a 
diagnosis of PTSD.  The examiner must 
list all of the Veteran's psychiatric 
disorders in accordance with DSM-IV and 
must review the psychological test 
results, examine the Veteran, and 
provide an opinion as to whether the 
Veteran has symptomatology that meets 
the diagnostic criteria for PTSD.  If 
so, the examiner must identify the 
specific stressor(s) underlying the 
diagnosis, and must comment upon the 
link between the current symptomatology 
and the Veteran's stressor(s).  

In addition to an opinion regarding 
PTSD, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has any 
other current acquired psychiatric 
disorder that is related to his active 
military service, or to any service-
connected disability.  All opinions 
must be set forth in detail and 
explained in the context of the record.  
A well-reasoned etiological opinion 
must be provided for each diagnosed 
acquired psychiatric disorder.

7.  After the requested examination has 
been completed, the report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this remand. If the report is 
deficient in any manner, it must be 
returned to the examiner.

8.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


